NO. 07-12-0298-CR

                                       IN THE COURT OF APPEALS

                                  FOR THE SEVENTH DISTRICT OF TEXAS

                                             AT AMARILLO

                                               PANEL B

                                           OCTOBER 22, 2012




                                          MICHELLE LAGRONE,


                                                Appellant
                                                  v.


                                         THE STATE OF TEXAS,


                                                Appellee
                                    _____________________________

                          FROM THE COUNTY COURT AT LAW NO. 3 OF BELL COUNTY;

                          NO. 2C09-04307; HONORABLE REBECCA DEPEW, PRESIDING



                                               Opinion



Before QUINN, C.J., and CAMPBELL and HANCOCK, JJ.
      Michelle LaGrone appeals her misdemeanor conviction for boating while  intoxicated.   Her  sole
issue concerns whether the trial court erred in refusing to  suppress  evidence  obtained  after  the
game warden stopped her.  According to the record, appellant had been  driving  a  jet  ski  on  Lake
Belton when the warden decided to conduct a safety inspection.  He then stopped appellant,  conducted
his inspection, and noticed (during  the  inspection)  that  she  exhibited  signs  of  intoxication.
Appellant’s contention does not involve the legitimacy of the stop or the sufficiency of the  indicia
giving rise to the officer’s reasonable suspicion to believe she was  intoxicated.   Rather,  we  are
simply told that because the game warden violated § 31.124 of the Parks  and  Wildlife  Code  by  not
displaying his “credentials,” all evidence obtained from the stop was tainted.[1]   We  overrule  the
issue and affirm.
      The applicable standard of review is described in State v.  Stevens,  235 S.W.3d 736,  739-40
(Tex. Crim. App. 2007) and Ford v. State, 158 S.W.3d 488, 493 (Tex. Crim. App. 2005).  We use  it  to
address the issue posed here.
      Next, § 31.124 of the Parks and Wildlife Code provides that “an enforcement  officer  may  stop
and board any vessel subject to this chapter and may inspect the boat to  determine  compliance  with
applicable provisions.”  Tex. Parks & Wild. Code Ann. § 31.124(a) (West  2002).   Furthermore,  “[a]n
officer boarding a vessel shall first  identify  himself  by  presenting  proper  credentials.”   Id.
§31.124(b).  Nothing in the statute defines  the  term  “boarding.”   And  appellant  would  have  us
conclude that it encompasses a situation wherein the operator of the vessel to  be  inspected  leaves
that vessel per the direction or request of an officer and goes upon the vessel of the officer.
      Words and phrases appearing in a statute must be read in context and construed according to the
rules of grammar and common usage.  Tex. Gov’t Code Ann. § 311.011(a) (West 2005).  This  means  that
we are to accord them their plain or common meaning unless  doing  so  leads  to  an  absurd  result.
Clinton v. State, 354 S.W.3d 795, 800 (Tex. Crim. App 2011); State v.  Hardy,  963 S.W.2d 516,  519
(Tex. Crim. App. 1997).   The plain meaning or common use of “board” in relation to  a  vessel  means
“to go on board of  or  enter,”  or  to  “enter”  or  “mount.”   Webster’s  Third  New  International
Dictionary 243 (1976).  In turn, its gerund describes the act of entering  or  mounting  the  vessel.
We further note that the statute at issue speaks of the “officer” boarding or  entering  the  vessel.
Given this, we construe § 31.124(b) as requiring the disclosure of credentials by officers who  enter
or mount a vessel to be inspected; it is not enough  that  the  detainee  enter  upon  the  officer’s
vessel.
      Here, there is no evidence of record that the game warden ever  boarded,  entered,  or  mounted
appellant’s jet ski.  Instead, she was directed to board  and  actually  entered  the  game  warden’s
boat.  Consequently, § 31.124(b) did not apply and was  not  a  basis  upon  which  to  suppress  any
evidence at bar.
      Accordingly, the judgment is affirmed.

                                        Brian Quinn
                                        Chief Justice
Publish.

-----------------------
      [1]Appellant relies on article 38.23 of the Code  of  Criminal  Procedure  for  her  contention
evidence of her intoxication should have been excluded.  Tex. Code Crim. Proc. Ann. art. 38.23  (West
2005).  Appellant does not discuss whether a violation of § 31.124(b) of the Parks and Wildlife  Code
would require exclusion of evidence under article 38.23.  See, e.g. Miles v. State,  241 S.W.3d 28,
36 n.33 (Tex. Crim. App. 2007) (only acts  which  violate  a  person’s  privacy  rights  or  property
interests are subject to exclusionary rule); Roquemore v. State, 60 S.W.3d 862, 870 (Tex. Crim.  App.
2001) (evidence should be excluded if the record shows a causal  connection  between  the  illegality
and the evidence).  We express no opinion on that matter.